Citation Nr: 1129595	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to an increased disability rating for a service connected low back disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for service connected radiculopathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2002, November 2004, March 2007, February 2011, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii and San Diego, California, as well as the Appeals management Center in Washington, D.C..  Jurisdiction is currently with the RO in Honolulu, Hawaii.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the December 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The issue of entitlement to a total disability rating based on TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 24, 1999 to February 2, 2006, the Veteran's low back disability was not characterized by more than slight limitation of motion, muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, or moderate intervertebral disc syndrome with recurring attacks.  Nor was there evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or intervertebral disc syndrome with episodes of bedrest prescribed by a doctor.  

2.  From February 10, 2006 to January 7, 2010, the Veteran's flexion of the thoracolumbar spine was not less than 30 degrees nor did he suffer from favorable or unfavorable ankylosis of the thoracolumbar spine.  Additionally, during that period, the Veteran's limitation of motion was more accurately described as moderate, rather than severe and he did not suffer from severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  Finally, the Veteran did not suffer from severe intervertebral disc syndrome.  

3.  After January 10, 2010, the Veteran's low back disability was not characterized by favorable or unfavorable ankylosis of the thoracolumbar spine.  He did not suffer from pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief or from intervertebral disc syndrome with incapacitating episodes.  

4.  From July 3, 2000 to January 7, 2010, the Veteran's radiculopathy of the left lower extremity was characterized by mild incomplete paralysis of the sciatic nerve.  After January 7, 2010, his symptoms were of moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the Veteran's service connected low back disability has not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5010, 5235-5243 (2010).  

2.  The criteria for a disability rating of 10 percent but no greater for service connected radiculopathy of the left lower extremity has been met from July 3, 200 to January 7, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.124a, DC 8520 (2010).

3.  The criteria for a disability rating in excess of 20 percent for service connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Back Disability

The Veteran filed his original claim for entitlement to service connection for a low back disability in September 1999.  His claim was denied in December 1999, and the Veteran filed a timely notice of disagreement.  The Veteran's claim was again denied in an August 2000 rating decision, but was then granted in a May 2002 rating decision and assigned an initial 10 percent disability rating, effective September 24, 1999.  The Veteran appealed the assigned disability rating.  

In a March 2007 rating decision, the Veteran's disability rating was increased to 20 percent, effective February 10, 2006.  The Veteran's disability rating was most recently increased to 40 percent disabling, effective January 7, 2010, in a February 2011 decision.  

The Board notes that during the pendency of the Veteran's appeal, substantive changes were twice made to the portion of the Rating Schedule that addresses disabilities of the spine, effective September 23, 2002 and September 26, 2003 respectively.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the RO considered the old and new rating criteria, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292 which pertained to limitation of motion of the lumbar spine, the Veteran was rated using the following criteria:

Severe........................... 40 
Moderate................... 20 
Slight............................. 10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 which pertained to lumbosacral strain, evaluations were assigned as follows:

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions........................... 40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position .............................................................................. 20

With characteristic pain on motion ......................................................................... 10

With slight subjective symptoms only ..................................................................... 0

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief......................................................................................................................... 60

Severe; recurring attacks, with intermittent relief ................................................... 40

Moderate; recurring attacks .................................................................................... 20

Mild ......................................................................................................................... 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................ 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic Diagnostic Code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were again revised effective September 26, 2003. Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran was initially rated under the old Diagnostic Code 5295, which rates lumbosacral strain, and is currently rated under Diagnostic Code 5237, which rates lumbosacral or cervical strain under the General Formula.  

It appears that the earliest medical evidence relating to the period in appeal is a June 2000 VA examination.  At that time, the Veteran reported that he broke his tailbone in a Jeep accident in service and currently suffers from mild to moderate daily back pain, as well as weakness, stiffness, fatigability, and lack of endurance.  He described flare-up approximately once a week lasting one to two days.  He complained that his symptoms limited his ability to do his job.  

On examination, the Veteran had tenderness to palpation of the tailbone area.  There was no objective evidence of painful motion, spasm, weakness, postural abnormalities, fixed deformity, or neurological abnormalities, providing evidence against this claim.  

A July 2000 VA treatment record notes complaints intermittent pain and numbness in the low back and left lower extremity.  The Veteran's lumbosacral paraspinals were in mild spasm and his lumbosacral spinous processes were slightly tender to palpation.  

VA treatments notes from August 2000 to April 2001 show complaints of chronic pain in the low back and tailbone with radicular symptoms.  A December 2000 treatment note document mild spasm of the lumbosacral paraspinals with tenderness to palpation and mild L5 radiculopathy noted on EMG.  A December 2000 physical therapy note describes reduced lordosis of the low back with diminished strength and mobility.  

An April 2003 MRI showed degenerative discs at L1-2 and L4 with probable end plate disc herniations or Schmorl's nodes.  It also showed right paracentral protrusion at L4-5, contacting the traversing right L5 root.  A July 2003 MRI showed probable Schmorl's nodes L1-2 and L3-4, as well as probable hemangioma L1.  

In December 2003, the Veteran was afforded a VA examination.  The Veteran complained of chronic low back pain of 3/10 severity which causes difficulty sleeping at night.  He asserted that he lost 67 days of work from his own small business and 78 days of work from his wife's small business due to his back pain.  However, he was able to perform all activities of daily living.  The Veteran's range of motion was described by the examiner as within normal limits and sensation and pulses were intact.  

At a January 2004 VA neurology consultation, the Veteran reported that approximately twice a month, his low back pain is so severe that he must remain in bed.  

In March 2004, the Veteran was afforded another VA examination.  The Veteran had full range of motion except for forward flexion of the lumbar spine which was from 0 to 80 out of 90 degrees.  The only limiting factor was slight pain, which according to the Veteran was why he could not do a full range of motion.  However, the Veteran reported that he was still able to run his own small business and help his spouse run her business.  He was able to do all of his activities of daily living unassisted.  

VA treatment notes document complaints of and treatment for chronic low back pain with tenderness to palpation and limited, painful motion.  The Veteran began using a TENS unit with some improvement in symptoms.  

In his January 2006 substantive appeal, the Veteran complained that his current ratings did not adequately reflect his symptomotology.  He reported that cramping in his leg interferes with his sleep, that he often must stop driving because the cramps are so painful, and that he cannot walk long distances.  He also stated that approximately three times per month, he experiences back pain and spasms that significantly interfere with his ability to perform certain physical activities.  He complained of fatigability, loss of strength, and limited range of motion.  He stated that even sitting for more than an hour brings on more pain.  

In February 2006, the Veteran submitted a statement in which he asserted that he has cramps in his lower extremities which interfere with his sleep and hamper his ability to walk or drive.  He also complained of chronic back pain of a 2-3/10 severity, with flare-ups of pain and muscle spasms approximately three times per month.  He reported that the pain during these flare-ups is so severe that he sees stars and thinks that he is going to pass out.  He stated that the flare-ups can last for a few hours or a few days, during which his ability to work or perform any physical activity is significantly impaired.  He complained that prolonged periods of physical activity, including reaching, bending, squatting, and sitting aggravate his back condition.  

The Veteran was again afforded a VA examination in February 2006.  At the examination, the Veteran complained of low back pain of 2-3/10 severity with episodes of 9-10/10 severity two or three times per month lasting from a few hours to two to three days and confining him to bed rest.  He also complained of intermittent numbness of the toes, sometimes lasting half a day and shooting pain down the left leg lasting milliseconds occurring once a week, affecting his ability to drive, walk, and stand.  He reported that his left leg occasionally feels weak.  He stated that he did not have full time employment and was working odd jobs and general labor, as well as designing computer parts.  He stated that he had been employed by Hewlett Packard for ten years, but left to start his own business.  The Veteran reported that he could stand intermittently for about six hours and walk for one to two miles.  He denied unsteadiness.   He could do activities of daily living, but was limited due to pain with lifting and sitting.  

The Veteran was observed to walk without assistive devices and with a normal gait.  When he was sitting, no discomfort was observed.  On examination, the Veteran had intact monofilament sensation on his toes bilaterally, with normal proprioception and Rhomberg.  Range of motion of the thoracolumbar spine against gravity was from 0 to 60 out of 90 degrees of forward flexion, with pain at 50 degrees; extension from 0 to 20 out of 30 degrees, with pain at 15 degrees, and the remaining range of motion within normal limits.  Passive flexion was from 0 to 90 degrees.  An x-ray showed mild degenerative joint disease of the thoracolumbar spine.  The Veteran was diagnosed with lumbar spine focal degenerative joint disease and transient sciatica with intermittent effect on daily living.  

The Veteran was not afforded another examination until January 2010.  At that time, the Veteran complained of low back pain of 5/10 severity with flares of 10/10 that occur two to three times per month and last two weeks in duration.  He reported that laying down, standing, sitting, bending, and twisting can all aggravate his low back condition and precipitate a flare-up.  He can walk a quarter of a mile and stand for a half an hour before he needs to rest due to back pain.  He stated that 15 to 20 days per month in the last year he has had to lie down because of his low back pain.  The Veteran described numbness in his left foot, malaise, dizziness, and weakness, but no weight loss, fevers, visual disturbances, bladder complaints, bowel complaints or erectile dysfunction.  He reported that he was able to perform activities of daily living, drive a car, and perform light household chores and yard work, but had been unable to work due to his back pain.  

On examination, the Veteran had an antalgic gait with stiff posture.  Position of the head, curvature of the spine, symmetry and rhythm were normal.  Range of motion was flexion from 0 to 22 out of 90 degrees, extension from 0 to 6 out of 30 degrees, left lateral flexion from 0 to 6 degrees, right lateral flexion from 0 to 7 out of 30 degrees, and left and right rotation from 0 to 10 out of 30 degrees.  The Veteran had pain throughout the entire range of motion.  With repetitive motion, there was no change in range of motion, although the Veteran had pain, lack of endurance , fatigue, and weakness.  The Veteran had guarding of motion and muscle spasm with antalgic gait and normal spinal contour.  The Veteran had no postural abnormality, fixed deformity (ankylosis), or abnormal musculature of the back.  The Veteran had decreased light touch, pinprick, and vibration sensation to the inner thigh, leg, and foot of both lower extremities.  The Veteran had normal strength and muscle tone with no evidence of atrophy.  The examiner was unable to elicit reflexes at the patella and Achilles tendon.  The Veteran was diagnosed with lumbosacral degenerative joint disease and radiculopathy of both lower extremities.  

In a March 2011 addendum, the examiner stated that the Veteran's bilateral lower extremity radiculopathy is moderate in severity but with no noted muscular atrophy.  

Based on all the above evidence, the Board finds that a higher disability rating is not warranted for any period on appeal.  From September 24, 1999 through February 10, 2006, a disability rating in excess of 10 percent is not warranted.  

During this period, VA treatment records and examinations repeatedly describe the Veteran's disability and symptomotology as "mild."  On objective testing, the Veteran had normal or almost normal range of motion with only mild pain, muscle spasm, and tenderness to palpation noted, providing evidence against the claim that outweighs the Veteran's statements regarding the nature and extent of the back disability during this time period. 

For example, there is no evidence of more than slight limitation of motion, muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, or moderate intervertebral disc syndrome with recurring attacks.  Nor is there evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or intervertebral disc syndrome with episodes of bedrest prescribed by a doctor (not simply done by the Veteran).  

The Board has considered the Veteran's testimony concerning the severity of his ability, and acknowledges that the Veteran is competent to describe his observable physical symptoms such as pain, weakness, and limited motion.  However, in this case, the Board finds that the Veteran's statements are lacking in some credibility.  For example, at his December 2003 VA examination, the Veteran reported that he had lost 67 days working at his own business in the past year and 78 days working at his spouse's business due to his low back pain.  However, the examiner found minimal objective evidence of disability.  The Veteran's range of motion and sensory testing were normal.  

While the Board realizes that a subjective symptom such as pain is difficult to quantify objectively and that the severity of a disability may vary over time, the Veteran's assertions regarding the severity of his disability are so disproportionate to the objective medical evidence of record as to be unbelievable.  The medical findings for this period are inconsistent with a disability of such severity as to result in incapacitation for approximately ten weeks a year.  

Following his VA examination in February 2006, the Veteran's disability was increased due to a documented decrease in his range of motion.  However, there was no evidence between February 10, 2006 and January 7, 2010 that the Veteran's flexion of the thoracolumbar spine was less than 30 degrees or favorable or unfavorable ankylosis of the thoracolumbar spine.  

Additionally, the Board finds that the Veteran's limitation of motion during this period is more accurately described as moderate, rather than severe and that he did not suffer from severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  Accordingly, a higher disability rating under old Diagnostic Codes 5292 and 5295 is not warranted.  

Finally, the Veteran did not suffer from severe intervertebral disc syndrome.  

The Veteran's rating was again raised in January 2010, following another VA examination showing increased disability.  The Veteran's 40 percent disability was based on severe pain and limitation of motion.  

Under the old diagnostic codes, the only way the Veteran could be assigned a higher disability rating is under Diagnostic Code 5293, which assigns a 60 percent disability rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  

The Board finds that a higher disability rating is not warranted under this diagnostic code.  First of all, the Veteran has never been diagnosed with intervertebral disc syndrome.  Furthermore, even if the Board were to rate the Veteran by analogy under this code, the preponderance of the evidence is against a finding that the Veteran's symptoms are "pronounced."  In March 2011, a VA examiner characterized the Veteran's neurological disability as "moderate" in nature and it appears from the evidence of record that the Veteran's symptoms are recurring rather than constant.  

A higher disability is also not warranted under the General Formula, as there is no evidence that the Veteran suffers from favorable or unfavorable ankylosis of the thoracolumbar spine, and in fact, the January 2010 VA examiner specifically found that the Veteran did not suffer from ankylosis.  

Finally, as the Veteran has claimed that his disability results in extensive periods of incapacitation which required bed rest, the Board has considered the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, not only has the Veteran never been diagnosed with intervertebral disc syndrome, but his periods of bedrest cannot be considered "incapacitating episodes" as there is no evidence that this bedrest was prescribed by a physician as required by the regulations.  Accordingly, a disability rating in excess of 40 percent for the Veteran's low back disability after January 7, 2010 is not warranted.

A higher disability rating for the Veteran's low back disability is not warranted for any period on appeal.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Radiculopathy of the Left Lower Extremity

In a November 2004 rating decision, the RO granted entitlement to service connection for radiculopathy of the left lower extremity, and assigned an initial non-compensable (0 percent) rating under Diagnostic Code 8520.  In an April 2011 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective January 7, 2010.

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

It appears that the earliest medical evidence relating to the period in appeal is a June 2000 VA examination.  As noted above, at that time, the Veteran reported that he broke his tailbone in a Jeep accident in service and currently suffers from mild to moderate daily back pain, as well as weakness, stiffness, fatigability, and lack of endurance.  He described flare-up approximately once a week lasting one to two days.  He complained that his symptoms limited his ability to do his job.  

On examination, the Veteran had tenderness to palpation of the tailbone area.  There was no objective evidence of painful motion, spasm, weakness, postural abnormalities, fixed deformity, or neurological abnormalities.  

A July 2000 VA treatment record notes complaints intermittent pain and numbness in the low back and left lower extremity.  The Veteran's lumbosacral paraspinals were in mild spasm and his lumbosacral spinous processes were slightly tender to palpation.  

VA treatments notes from August 2000 to April 2001 show complaints of chronic pain in the low back and tailbone with radicular symptoms.  A December 2000 treatment note document mild spasm of the lumbosacral paraspinals with tenderness to palpation and mild L5 radiculopathy noted on EMG.  A December 2000 physical therapy note describes reduced lordosis of the low back with diminished strength and mobility.  

An April 2003 MRI showed degenerative discs at L1-2 and L4 with probable end plate disc herniations or Schmorl's nodes.  It also showed right paracentral protrusion at L4-5, contacting the traversing right L5 root.  A July 2003 MRI showed probable Schmorl's nodes L1-2 and L3-4, as well as probable hemangioma L1.  

In December 2003, the Veteran was afforded a VA examination.  The Veteran complained of chronic low back pain of 3/10 severity which causes difficulty sleeping at night.  He asserted that he lost 67 days of work from his own small business and 78 days of work from his wife's small business due to his back pain.  However, he was able to perform all activities of daily living.  The Veteran's range of motion was described by the examiner as within normal limits and sensation and pulses were intact.  

At a January 2004 VA neurology consultation, the Veteran reported that approximately twice a month, his low back pain is so severe that he must remain in bed.  

In March 2004, the Veteran was afforded another VA examination.  The Veteran had full range of motion except for forward flexion of the lumbar spine which was from 0 to 80 out of 90 degrees.  The only limiting factor was slight pain, which according to the Veteran was why he could not do a full range of motion.  However, the Veteran reported that he was still able to run his own small business and help his spouse run her business.  He was able to do all of his activities of daily living unassisted.  

VA treatment notes in 2004 and 2005 document complaints of and treatment for chronic low back pain and radiculopathy with tenderness to palpation and limited, painful motion.  The Veteran began using a TENS unit with some improvement in symptoms.  

In his January 2006 substantive appeal, the Veteran complained that his current ratings did not adequately reflect his symptomotology.  He reported that cramping in his leg interferes with his sleep, that he often must stop driving because the cramps are so painful, and that he cannot walk long distances.  He also stated that approximately three times per month, he experiences back pain and spasms that significantly interfere with his ability to perform certain physical activities.  He complained of fatigability, loss of strength, and limited range of motion.  He stated that even sitting for more than an hour brings on more pain.  

In February 2006, the Veteran submitted a statement in which he asserted that he has cramps in his lower extremities which interfere with his sleep and hamper his ability to walk or drive.  He also complained of chronic back pain of a 2-3/10 severity, with flare-ups of pain and muscle spasms approximately three times per month.  He reported that the pain during these flare-ups is so severe that he sees stars and thinks that he is going to pass out.  He stated that the flare-ups can last for a few hours or a few days, during which his ability to work or perform any physical activity is significantly impaired.  He complained that prolonged periods of physical activity, including reaching, bending, squatting, and sitting aggravate his back condition.  

The Veteran was again afforded a VA examination in February 2006.  At the examination, the Veteran complained of low back pain of 2-3/10 severity with episodes of 9-10/10 severity two or three times per month lasting from a few hours to two to three days and confining him to bed rest.  He also complained of intermittent numbness of the toes, sometimes lasting half a day and shooting pain down the left leg lasting milliseconds occurring once a week, affecting his ability to drive, walk, and stand.  He reported that his left leg occasionally feels weak.  He stated that he did not have full time employment and was working odd jobs and general labor, as well as designing computer parts.  He stated that he had been employed by Hewlett Packard for ten years, but left to start his own business.  The Veteran reported that he could stand intermittently for about six hours and walk for one to two miles.  He denied unsteadiness.   He could do activities of daily living, but was limited due to pain with lifting and sitting.  

The Veteran was observed to walk without assistive devices and with a normal gait.  When he was sitting, no discomfort was observed.  On examination, the Veteran had intact monofilament sensation on his toes bilaterally, with normal proprioception and Rhomberg.  Range of motion of the thoracolumbar spine against gravity was from 0 to 60 out of 90 degrees of forward flexion, with pain at 50 degrees; extension from 0 to 20 out of 30 degrees, with pain at 15 degrees, and the remaining range of motion within normal limits.  Passive flexion was from 0 to 90 degrees.  An x-ray showed mild degenerative joint disease of the thoracolumbar spine.  The Veteran was diagnosed with lumbar spine focal degenerative joint disease and transient sciatica with intermittent effect on daily living.  

The Veteran was not afforded another examination until January 2010.  At that time, the Veteran complained of low back pain of 5/10 severity with flares of 10/10 that occur two to three times per month and last two weeks in duration.  He reported that laying down, standing, sitting, bending, and twisting can all aggravate his low back condition and precipitate a flare-up.  He can walk a quarter of a mile and stand for a half an hour before he needs to rest due to back pain.  He states that 15 to 20 days per month in the last year he has had to lie down because of his low back pain.  The Veteran described numbness in his left foot, malaise, dizziness, and weakness, but no weight loss, fevers, visual disturbances, bladder complaints, bowel complaints or erectile dysfunction.  He reported that he was able to perform activities of daily living, drive a car, and perform light household chores and yard work, but had been unable to work due to his back pain.  

On examination, the Veteran had an antalgic gait with stiff posture.  Position of the head, curvature of the spine, symmetry and rhythm were normal.  Range of motion was flexion from 0 to 22 out of 90 degrees, extension from 0 to 6 out of 30 degrees, left lateral flexion from 0 to 6 degrees, right lateral flexion from 0 to 7 out of 30 degrees, and left and right rotation from 0 to 10 out of 30 degrees.  The Veteran had pain throughout the entire range of motion.  With repetitive motion, there was no change in range of motion, although the Veteran had pain, lack of endurance , fatigue, and weakness.  The Veteran had guarding of motion and muscle spasm with antalgic gait and normal spinal contour.  The Veteran had postural abnormality, fixed deformity (ankylosis), or abnormal musculature of the back.  The Veteran had decreased light touch, pinprick, and vibration sensation to the inner thigh, leg, and foot of both lower extremities.  The Veteran had normal strength and muscle tone with no evidence of atrophy.  The examiner was unable to elicit reflexes at the patella and Achilles tendon.  The Veteran was diagnosed with lumbosacral degenerative joint disease and radiculopathy of both lower extremities.  In a March 2011 addendum, the examiner stated that the Veteran's bilateral lower extremity radiculopathy is moderate in severity but with no noted muscular atrophy.  

Based on the above evidence the Board finds that a disability rating of 10 percent is warranted from July 3, 2000 through January 7, 2010, based EMG evidence of "mild" radiculopathy, as well as complaints of intermittent pain, numbness, and cramping in the left lower extremity.  However, a higher disability rating is not warranted for this period.  The Veteran's symptoms during this period are characterized by medical professionals as "intermittent", "mild", and "transient."  

While the Veteran has complained of cramping that interferes with his sleep, as well as his ability to perform daily activities such as walking and driving, the Board finds that the objective medical evidence, showing a mild disability, undermines the Veteran's testimony concerning the severity of his radiculopathy.  The Board has already discussed the Veteran's apparent tendency to exaggerate his symptoms and must find the objective evidence to be more probative in this instance than the Veteran's lay statements.  

After January 2010, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service connected radiculopathy of the left lower extremity.  While the Veteran's had diminished sensation at his January 2010 VA examination, his muscle strength and tone was normal, with no evidence of muscle atrophy or impaired use of the left foot or leg.  In a March 2011 addendum, the VA examiner characterized the Veteran's disability as "moderate" in nature.  As the Veteran's symptoms appear to be largely sensory at this time, the Board finds that a higher disability rating is not warranted.  It does not appear that a higher disability rating could be assigned under another diagnostic code.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

Extraschedular Ratings

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to assist was satisfied by letters sent to the Veteran in February 2002, February 2006, and March 2006.  These letters informed the Veteran of what evidence is required to substantiate his claims, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in September 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of multiple statements of the case and supplemental statements of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was afforded VA examinations in June 2000, December 2003, March 2004, February 2006, and January 2010.  These VA C&P examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a higher disability rating for a service connected low back disability, currently rated as 40 percent disabling, is denied for any period on appeal.

Entitlement to a 10 percent disability rating but no higher for service connected radiculopathy of the left lower extremity is granted from July 3, 2000 to January 7, 2010.

Entitlement to a disability rating in excess of 20 percent for service connected radiculopathy of the left lower extremity from January 7, 2010 is denied.  


REMAND

The Veteran is currently claiming that he is unable to work due to his service connected disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

While the Veteran's last VA examination in January 2010 showed a worsening in his service connected low back disability and it appears based on the evidence of record that the Veteran would be unable to perform any employment that required significant physical activity, it is less clear whether or not the Veteran would be precluded from performing sedentary employment.  

Additionally, given the Veteran's age and the presence of other non-service connected health problems, it is not clear whether the Veteran's service connected disability alone, without consideration of non-service connected medical problems, would preclude the Veteran from finding or maintaining substantially gainful employment.

In addition, the Board must note some problems associated with the Veteran's statements regarding the nature and extent of his service-connected disabilities, as noted above.
  
The Board finds that a medical opinion is required to address these questions.  Accordingly, this issue is remanded for a medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding how to establish entitlement to a total disability rating based on total disability (TDIU).

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, render the Veteran unable to find and maintain substantially gainful employment.  

If the examiner is unable to render an opinion, he or she is asked to explain why.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


